 473303 NLRB No. 77SOUTHWESTERN PORTLAND CEMENT CO.1The Respondent has requested oral argument. The request is denied as therecord, exceptions, and brief adequately present the issues and the positions
of the parties.The Respondent has also excepted to some of the judges's credibility find-ings. The Board's established policy is not to overrule an administrative law
judge's credibility resolutions unless the clear preponderance of all the relevant
evidence convinces us that they are incorrect. Standard Dry Wall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully
examined the record and find no basis for reversing the findings.1The following employees of Respondent constitute the unit:All production and maintenance employees at [Respondent's] plant and
quarries located at Fairborn, Ohio, but excluding all office clerical em-
ployees, guards, professional employees and supervisors as defined in the
Act.Southwestern Portland Cement Company and LocalLodge D±357, Cement, Lime, Gypsum and Al-
lied Workers, Division of the International
Brotherhood of Boilermakers, Iron Ship Build-
ers, Blacksmiths, Forgers and Helpers, AFL±
CIO. Case 9±CA±26797June 24, 1991DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn May 2, 1990, Administrative Law Judge WallaceH. Nations issued the attached decision. The Respond-
ent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Southwestern Portland Cement Com-
pany, Fairborn, Ohio, its officers, agents, successors,
and assigns, shall take the action set forth in the Order.Eric Taylor, Esq.,, for the General CounselJohn J. Heron and William H. Delaney, Esqs., of Dayton,Ohio, for the Respondent.DECISIONSTATEMENTOFTHE
CASEWALLACEH. NATIONS, Administrative Law Judge. Basedon an original charge filed September 5, 1989, and an
amended charge filed October 26, 1989, by Local Lodge D±
357, Cement, Lime, Gypsum and Allied Workers, Division
of the International Brotherhood of Boilermakers, Iron Ship
Builders, Blacksmiths, Forgers and Helpers, AFL±CIO
(Union), the Regional Director for Region 9 issued a com-
plaint and notice of hearing dated October 31, 1989. The
complaint alleges that Southwestern Portland Cement Com-
pany (Company or Respondent) unilaterally instituted a re-
vised absentee and tardiness policy without affording the
Union an opportunity to bargain, in violation of Section
8(a)(1) and (5) of the National Labor Relations Act (Act).Respondent admits all the factual allegations of the com-plaint while denying that it has violated the Act.A hearing was held in this matter in Dayton, Ohio, on Jan-uary 30, 1990. Briefs were received from the parties on or
about March 12, 1990. Based on the entire record, including
my observation of the demeanor of the witnesses, and after
consideration of the briefs, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent is a corporation with an office and place ofbusiness in Fairborn, Ohio, where it has been engaged in the
manufacture, distribution and sale of cement and related
products. Respondent has admitted the jurisdictional allega-
tions of the complaint and I find that it is now, and has been
at all times material to this proceeding, an employer engaged
in commerce within the meaning of Section 2(2), (6), and (7)
of the Act.II. THELABORORGANIZATIONINVOLVED
It was stipulated and I find that the Union is a labor orga-nization within the meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. The Issue Presented by the ComplaintRespondent is engaged in the production of cement witha plant in Fairborn, Ohio. Since 1956, the Union has rep-
resented a unit of Respondent's employees at the facility and
the parties have entered into a number of collective-bar-
gaining agreements.1By a memorandum dated April 19,1989, Respondent announced a revised absentee and tardi-
ness policy (A and T policy) which was made effective May
1. The Union contends that the A and T policy is a manda-
tory subject of bargaining and Respondent's refusal to bar-
gain in good faith over its provisions is in violation of the
Act. Respondent contends that by agreeing to the manage-
ment-rights and past practice clauses of the most recent col-
lective-bargaining agreement, the Union had waived its right
to bargain over the May and subsequent changes in the in-
volved policy.Thus the issue presented for determination is whether Re-spondent violated Section 8(a)(1) and (5) of the Act by its
failure and refusal to bargain with the Union when it unilat-
erally implemented a revised A and T policy on May 1,
1989. Determination of this question will also require a de-
termination of whether the Union waived its right to bargain
over the A and T policy.B. Historical Development of the A and T Policy, PastPractices and Management-Rights Clausesl. Events occurring through 1985The focal point of the instant matter is the parties' A andT policy, and the management-rights clause and past practice
clause, which clauses are contained in the most recent collec- 474DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
tive-bargaining agreement. The A and T policy was first ne-gotiated as an issue separate and distinct from the collective-
bargaining agreement in November 1979. It remained a sepa-
rate entity for the duration of the parties' 1981±1984 collec-
tive-bargaining agreement. However, during the latter half of
1985, the parties' collective-bargaining negotiations broke
down and Respondent implemented its last proposals on Sep-
tember 1, 1985. For the first time the A and T policy was
attached to the body of the other terms which would have
constituted the bases of a collective-bargaining agreement
had the parties been able to conclude an agreement. A more
detailed history of the A and T policy and the other involved
clauses follows.In 1978, Respondent and the Union entered into a 3-yearcollective-bargaining agreement, which included a manage-
ment-rights clause that stated:The Union recognizes that the management of the plant,the direction of the working forces, including the right
to hire, discipline for just cause, promote, or transferemployees; the right to transfer and relieve employees
from duty because of lack of work or other legitimate
reason, and the right to establish and change the work-
ing schedules and duties of employees are vested in the
Company, except as otherwise provided in the Agree-
ment. If the Company in the exercise of any of the
above rights violates the Agreement, any employee ag-
grieved by such action may resort to the grievance pro-
cedure.On November 16, 1979, Respondent placed into effect a``no-fault'' A and T policy, the terms of which provided for
Respondent's progressive response to employee absence and
tardiness. The 1979 A and T policy contained no redemptive
provision whereby an employee could receive ``credit'' for
use in offsetting disciplinary action on account of tardiness
or absences.The language of the A and T policy was subsequentlymodified in a Letter of Understanding appended to the 1981±
1984 collective-bargaining agreement between the parties. In
the Letter of Understanding, the parties added ``credit
points'' to the A and T policy as a way for employees to
offset points received under the disciplinary section of the
policy. The language stated:Any employee who does not receive any point accumu-lation over a six month period of time will receive one
credit point. A credit point is defined as a point or
points used to offset any point received under the Com-
pany's A and T policy. No more than three credit
points can be accumulated.The management provision in the 1981±1984 collective-bargaining agreement remained identical to the language con-
tained in the previous agreement.Prior to the April 30, 1984 agreement expiration date, Re-spondent and the Union entered into negotiations for a suc-
cessor agreement. When negotiations reached impasse, Re-
spondent implemented its final proposal on September 1,
1985. The Union filed charges with the Board and, in Cases
9±CA±22509 and 9±CA±22942, Judge Robert Leiner con-
cluded that an impasse existed and the Company's imple-
mentation was lawful. The Board upheld this decision overthe Union's exceptions. As part of its implemented terms andconditions of employment, Respondent added the following
language to the management article:The listing of specific rights in this Agreement is notintended to be nor shall be considered restrictive of or
a waiver of any of the rights of management not listedand not specifically surrendered herein, whether or not
such rights have been exercised by the Company in the
past.Moreover, the Company included a ``curtailment of pastpractices'' clause in the implemented terms and conditions
which stated:All previous side letters, ad hoc agreements and infor-mal understandings or past practices are hereby re-
voked, withdrawn and canceled and none shall survive
the execution of this contract and no provision shall
have any force or effect whatsoever either as past prac-
tice, special written agreement, oral agreement, informal
understanding or otherwise unless expressly contained
herein.At the same time, Respondent lawfully implementedchanges in the A and T policy which contained a more ab-
breviated discharge procedure for less (3 versus 5) total ab-
sences. Additionally, employees accumulated credit points
over a longer period of time. The credit language stated:Any employee who does not receive any point accumu-lation over a twelve (12) working month period of time
will receive one (1) credit point. A credit point is de-
fined as a point or points used to offset any point re-
ceived under the Company's A and T policy. No more
than three (3) credit points can be accumulated.The implemented A and T policy further required that thewritten disciplinary letters issued to employees for violation
of the policy remain in the employee's personnel file for 12
working months. Ted Stute, Respondent's plant manager, tes-
tified that Respondent disciplined and counseled employees
pursuant to the implemented A and T policy. Additionally,
employees grieved company action taken pursuant to the pol-
icy in accordance with the implemented grievance procedure.
Respondent continued to administer the terms and conditions
of the 1985 implemented A and T policy until changing it
on May 1, 1989.2. Post-1985 events leading to implementation of therevised A and T policy on May 1After the expiration of the 1984 collective-bargainingagreement and the Respondent's implementation of its final
offer after impasse, the parties waited until Judge Leiner's
decision issued in June 1987 before resuming negotiations
for a new agreement. In the negotiations which followed, the
Union was represented, as pertinent, by its president, John
Everetts, Jr., its vice president, Dave Gullett, its recording
secretary, Frank Deaton, and the International Union's rep-
resentative, August Clavier. The Company was represented
by its Plant Manager Ted Stute, its division director, indus-
trial relations, Gary Leasure, and its director of labor rela-
tions, Ronald O'Malley. Joseph Weil replaced Leasure in 475SOUTHWESTERN PORTLAND CEMENT CO.2On brief, Respondent seems to contend that because the matter of the Aand T policy was addressed locally in the course of grievance meetings, as
opposed to formal bargaining sessions, no ``bargaining'' took place. I do not
find that this argument has merit. It appears to me that a grievance meeting
would be a convenient forum to bargain over the A and T policy as all nec-
essary local participants would be present. Further, it is clear from the evi-
dence that actual bargaining did take place at these meetings.November 1988. On June 18, 1987, the parties engaged ina get-acquainted session and did not specifically address par-
ticular changes to Respondent's implemented terms and con-
ditions of employment.On June 19, the parties again met and the Union identifiedthe implemented A and T policy as a problem area in nego-
tiations. To avoid the problem, Respondent and the Union
agreed that the A and T policy should be removed from the
table and negotiated locally as a matter separate from the
contract. At the hearing, Respondent's witnesses attempted to
deny that the word ``negotiated'' was ever mentioned with
respect to the A & T policy; rather, they testified that they
always said the policy would be ``handled'' or ``dealt with''
locally. I do not accept this testimony as credible. I credit
the testimony of Union Local President Everetts that it was
agreed that the matter of the A and T policy was to be ``ne-
gotiated'' locally. To make any other finding flies in the face
of reason. The topic of the A and T policy was on the bar-
gaining table in June 1987, and had been a subject of bar-
gaining between the parties for several years at that point. If
it was Respondent's intention in June 1987 to cease bar-
gaining over this issue, such a position would have been a
violation of the Act without the Union's acquiescence. The
clear implication of the parties agreement to deal separately
with the issue of the A and T policy was that a separate
agreement would be reached on this issue, like the Letter of
Understanding that was appended to the 1981±1984 contract,
and that the issue would not then be a roadblock to agree-
ment on the collective-bargaining agreement.The matter of the A and T policy was next discussed ata grievance meeting held between the parties on June 24,
1987. At this meeting the Union presented Respondent with
its A and T proposal.2The Union's proposal contained lessrestrictive language than the current implemented policy and
also contained personal absence (PA) day provisions. Re-
spondent took the Union's proposal under advisement. At a
grievance meeting held August 12, 1987, the Company pre-
sented the Union with its counterproposal to the Union's pro-
posal of June 24. The minutes of this meeting contain high-
lights of the counterproposal that state:The major changes included changing the first writtenwarning being issued upon a third point basis to a five
point basis. With regards to tardiness the Company
moved from 1 hour to over 2 hours for a full point. In
addition, the Company added an extenuating cir-
cumstances clause under Paragraph 5(k) as well as pro-
vide up to four credit points, one per quarter, under
Paragraph 10. . . . The Company stated it would sug-
gest placing this into effect on October 1, 1987, to keep
the policy on a quarterly basis (calendar).The Union agreed to analyze the counterproposal and ad-dress it at a later date. In a negotiating session held October
7, 1987, the Union informally proposed that it might accept
the Company's A and T policy counterproposal language if1-day vacations were reintroduced into the vacation article ofthe Company's vacation language proposal in the contract
negotiations. Respondent restated that the agreement betweenthe parties was that the A and T policy was removed from
contract negotiations. However, the parties' actions in mak-
ing proposals and counterproposals with respect to the A and
T policy demonstrates that they not only contemplated bar-
gaining over this issue, but engaged in bargaining over it.At an October 8, 1987 bargaining session, the Company,in response to a question of interpretation of the application
of the proposed past practices article, the Company's position
was that ``if it's [past practice] not between the covers of the
contract then [dispute] doesn't exist.'' The Company contin-
ued to press the Union for a response to its A and T policy
proposal. At meetings held November 12 and 13, 1987, the
Union responded, stating that the union bargaining committee
was reluctant to negotiate the A and T policy until the issue
of 1-day vacations had been settled in the main agreement.On or about December 14, 1987, the Union produced acomplete proposal representing the Union's position on all
contract issues. There was no proposal about the A and T
policy. This is perfectly logical as both parties had pre-
viously agreed that the matter of the A and T policy would
be negotiated separately from the main contract. On January
7, 1988, the parties met and the Union agreed to the 1985
implemented management rights article. However, the Union
proposed past practice language as follows:All existing past practices which have not been nego-tiated away shall continue in full force and effect.The Company reiterated its position on this matter, to wit,that if the past practice does not exist in the contract, it does
not exist.No further bargaining sessions were held until after theBoard's decision upholding Judge Leiner's earlier decision
issued in July 1988. The sessions resumed on October 19 of
that year with the Company submitting several new pro-
posals and stating that items not newly proposed would re-
main unchanged from the Company's last position. The
Company proposed new management language which stated:The Union recognizes that the management of the plant,the direction of the working forces, including the right
to hire, discipline for just cause, the right to make andchange and enforce [after posting] rules for the mainte-
nance of discipline and safety; the exclusive right to de-termine partial or permanent discontinuance or shut-
down of operations [the Company's only obligation
when exercising this right is to bargain with the Union
over the effects of that decision], promote, or transfer
employees; the right to transfer and relieve employees
from duty because of lack of work or other legitimate
reason, and the right to establish and change the work-
ing schedules and duties of employees are vested in the
Company, except as otherwise provided in the Agree-
ment. The listing of specific rights in this Agreement
is not intended to be nor shall be considered restrictive
of or a waiver of any of the rights of management not
listed and not specifically surrendered herein, whether
or not such rights have been exercised by the Company
in the past. [Emphasis added.] 476DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Company Representative R. O'Malley testified thathe explained the language of the management clause to
the union bargaining committee as follows:Q. Okay. Was there a discussion about article fouras you presented it?A. Yes. In some detail.
A. Henry Bechtholdt was the chief spokesman forthe union on that date and he asked how this would be
applied, how it would be administered. I told him that
we would have the right to establish, change, make
rules andÐduring the life of the agreement. He asked
if we would negotiate them with the union. He was in-
formed no. We would alert the union. We would inform
them but we would not negotiate and that was solely
our reserve for management.The Union's minutes of this meeting state on this point:Art. 4 O'M [O'Malley]ÐCo. wants this change be-ginning in 3rd line [at start] [unintelligible] fifth line up
from botto [sic] ....O'M to BechtholdtÐ[concerning line 3 & 4] its ourintent to change rules as necessary but we will notify
Union but Union will not be able to bargain on the
change. That is a management right.The parties did not reach agreement on the new languageon this date or at the next meeting the following day. At the
meeting held on October 21, 1988, the parties restated their
understanding that the A and T policy was to be discussed
at the local level. Respondent's minutes of that meeting re-
flect that O'Malley stated that the Company had submitted
a new A and T policy proposal about 1-1/2 years before,
after it had been removed from the bargaining table, with no
response from the Union. Stute stated that the local com-
mittee had advised that they were not going to respond until
there was some indication as to the outcome of negotiations.
Stute also indicated that the Company wanted to look at it
again also. I find that this passage is totally inconsistent with
the position that the management clause proposed just 2 days
earlier would empower the Company to change the policy
unilaterally without bargaining with the Union. It strongly in-
dicates to me that the Company did not consider the A and
T policy to be encompassed within the management clause
and intended to negotiate its terms on the local level.Nothing significant next occurred until the March 1989 ne-gotiations. On March 1, the parties briefly caucused and then
reviewed the status of outstanding contract items. At that
time, article 4±management and article 28±past practices
were outstanding proposals yet to be agreed upon. Later in
the day, Respondent proposed changes in its position regard-
ing the grandfathering of existing vacation benefits for cur-
rent employees. Then the Union caucused overnight to exam-
ine the Company's proposal.On March 2, the Union responded to Respondent's March1 proposal. The Union stated that its position on the manage-
ment and past practice items remained open. That afternoon,
the Union made an economic proposal to the Company on
wages, insurance, and pensions. After the presentation of its
economic proposal, the Union indicated that the economic
proposal combined with the noneconomic language proposal
made earlier in the day represented the Union's completeproposal. After a brief caucus, the parties continued negoti-ating, but with no further discussion of the involved contract
articles or the A and T policy.On March 3, the parties reconvened and the Union re-quested further clarification of the Company's March 1st
proposal ``grandfathering'' existing vacation time off for
present employees. After clarifying the Company's proposal,
the Company urged the Union to consider the Respondent's
proposals on a number of items, and the Union caucused. On
returning from their caucus, the Union stated that to reach
agreement, the Union required a union-security clause, a
dues-checkoff provision, and an arbitration provision. The
Company caucused and on returning to the table, presented
a new proposal on dues-checkoff language and presented its
own economic proposal. After further negotiation, the Com-
pany proposed an arbitration provision and the Union stated
that it would recommend the company package to its mem-
bership for ratification.O'Malley reviewed the proposed articles 1±29 and askedthe Union if it accepted the articles based on the language
of the last company proposal. Clavier accepted the Com-
pany's position on all items on behalf of the Union. Next,
O'Malley discussed the A and T policy and restated that it
was not part of the contract negotiations and that it would
be dealt with locally. The Union responded that it would be
dealt with as soon as possible. Again, nothing was said by
the Company to indicate that the matter was not a subject
for local negotiation as the power to change the policy uni-
laterally was encompassed within the management clause. I
find this especially significant as the Union had just ten-
tatively agreed to, inter alia, the management article. The
Company asked for the weekend to assemble the contract
language. The parties agreed to reconvene on March 7 to re-
view the tentative contract.On March 7, the parties reconvened, with Everetts statingfor the Union that we ``have a proposal and counter proposal
on the table for the A and T Policy and [should] get it out
of the way first.'' Then, Weil inquired as to why the Union
desired to exchange proposals on the policy instead of wait-
ing for the Company to implement a new policy and then
grieving it through the contractual procedure. At that point,
Stute testified that he told the Union that the A and T policy
was not part of the negotiated agreement and the Company
did not have to negotiate it. Everetts testified that Stute said
merely that the Company had agreed to take it [the A and
T policy] off the contract negotiating table and handle it lo-
cally and the Company was prepared to do that. I credit Ev-
eretts' version of the Stute remark. All of the other witnesses
and the minutes of the meeting indicate that the first time
that Respondent announced its intention not to negotiate the
A and T policy occurred on March 8.On March 8, the parties continued to review the proposedcontract language. After reviewing the management lan-
guage, Weil stated that the Company's interpretation of the
new language was as follows:When we got to the management and prerogativesclause I commented that one of the changes in there
was the fact that the company had the right now to
make andÐmake rules and change rules withoutÐby
merely posting them, which meant that the Union gave
up its right to negotiate them. 477SOUTHWESTERN PORTLAND CEMENT CO.Later, during the review of the past practice language, Ev-eretts expressed concern regarding the Company's position
on the A and T policy. Weil stated that it was the Com-
pany's intent to place a new A and T policy into effect by
May 1, one that would address the accumulation of credits.
The Respondent's typewritten notes on this subject state:The Union stated that the Corporate Labor RelationsRepresentative [O'Malley] for the Company had said
that the Company and the Union would settle the A and
T policy locally. They then asked the Company whether
they were willing to negotiate it. The Company re-
sponded that they would not negotiate the A and T pol-
icy with the Union. The Union then commented that the
Company's refusal to negotiate the A and T policy
would hang-up the ratification vote of the contract. The
Company responded that the Union had been aware of
Company's language proposal in Article 4.Stute and Weil both testified about the foregoing in a man-ner similar to the minutes. Stute's handwritten notes of the
meeting do not mention that article 4 was discussed in rela-
tion to Respondent's newly stated refusal to bargain over the
A and T policy.Everetts testified that there was no mention of the manage-ment clause in relation to the announced refusal to bargain
and the Union's handwritten notes make no mention of arti-
cle 4 being given as the reason for the refusal. The Union's
notes of the March 8 meeting indicate that the Company an-
nounced that it was its intent to effect changes in the A and
T policy by May 1, and that it would not negotiate over the
A and T policy. The Union objected to the refusal to nego-
tiate stating that O'Malley had said the A and T policy
would be negotiated locally. Weil and Stute indicated that
they had not heard O'Malley make that statement. Weil tele-
phoned O'Malley and reported O'Malley did not make this
statement. Stute then said that the A and T policy had to be
in place because of the workers who do not want to come
to work. The Company was looking at putting in a bonus
concept in the A and T policy to reward those who do not
miss work. The parties then argued over whether the Com-
pany had previously agreed to negotiate the policy. The
Union caucused and on return requested bargaining over the
A and T policy. The Company refused this request. Everetts
testified further that Stute and Weil said that they would
check with O'Malley and read their minutes and get back
with the Union.If article 4 was given by Respondent's officials as the rea-son for their refusing to negotiate over the A and T policy
on March 8, I find that it was not so understood by the
Union. Had this position have clearly been made known,there would certainly have been some argument or extended
discussion about it. The notes of the meeting indicate that
there was no discussion on this point. Respondent's type-
written notes of the bargaining sessions are an after-the-fact
complilation of the rememberances of the management offi-
cials in attendance. As such, I believe they are not as reliable
as the Union's contemporaneous handwritten notes or Stute's
handwritten notes, neither of which has any mention of arti-
cle 4 being given as the reason for Respondent's refusal to
bargain.The union membership ratified the proposed contract onMarch 11. Everetts testified that the terms of the agreement
were fully discussed with the membership prior to the ratifi-
cation vote. With respect to the A and T policy, he informed
the membership that the Company was taking the position
that it was not going to negotiate the A and T policy. Ever-
etts testified that he told the membership that the Company's
representatives stated that they would check with O'Malley
and check their negotiating minutes and get back to the
Union on the subject of further negotiations on the policy.On March 23, the parties executed the new collective-bar-gaining agreement. On April 19, Weil posted the revised A
and T Policy to take effect on May 1. In the posting memo-
randum, the policy changes were outlined as follows:The existing Section 11 will be amended as follows:Any employee who does not receive any point accu-mulation for the previous quarter will receive one (1)
credit point. The quarters are January through March,
April through June, July through September and Octo-
ber through December.A credit point is defined as a point or points usedto offset any future point received under the Company's
A and T Policy. No more than four (4) credit points
can be accumulated. The use of a credit point will not
affect earning future points.''Weil testified that the only difference in the May 1, 1989policy and previously implemented policy was the definition
of calendar quarters.C. Discussion of Legal Issues PresentedIt is undisputed that work rules and related disciplinaryprocedures are mandatory subjects of bargaining. It is undis-
puted that the Union at all material times requested to bar-
gain over the A and T policy. The duty to bargain continues
during the existence of a bargaining agreement concerning
any mandatory subject of bargaining which has not been spe-
cifically covered in the contract and regarding which theunion has not clearly and unmistakably waived its right to
bargain. Rockwell International Corp., 260 NLRB 1346(1982), citing NL Industries, 220 NLRB 41 (1975). However,the Respondent contends that the Union clearly and unmis-
takably waived its right to bargain over the Respondent's A
and T policy after executing the 1989-1991 collective-bar-
gaining agreement between the parties. The Respondent's ar-
gument is based on the management-rights clause contained
in article 4 of the collective-bargaining agreement, and spe-
cifically the newly added language therein, which states:the right to make and change and enforce (after post-ing) rules for the maintenance of discipline and safety
....In its argument, The Respondent relies primarily on theBoard's holding in United Technologies Corp., 287 NLRB198 (1987). In that case, The Board reversed the administra-
tive law judge's finding that the employer unlawfully unilat-
erally altered its progressive discipline procedures for absen-
teeism where the employer had in effect collective-bar-
gaining language which stated: 478DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
[T]he Respondent has ``the sole right and responsibilityto direct the operations of the company and in this con-
nection ... to select, hire, and demote employees, 
in-cluding the right to make and apply rules and regula-tions for production, discipline, efficiency, and safety.''[Emphasis added.]In reversing the Judge's decision, the Board stated:[T]he contract language plainly grants the Respondentthe right to unilaterally make and apply rules for dis-
cipline. The fact that the Respondent's action at issue
here was characterized as changing a rule rather than
making a rule is merely a semantical difference. The
Respondent's action could be as readily viewed as re-
scinding its rule on discipline for absenteeism and mak-
ing a new rule on the same subject. Additionally, we
have examined the evidence of the parties' bargaining
history concerning the management functions clause,
and we can discern from history no indication that the
contract language in issue here was intended to mean
something other than that which it plainly states. Thus,
the Respondent's action falls within the scope of man-
agement functions provision. Accordingly, we hold that
by agreeing to the management functions provisions,
the Union waived its right to bargain over the Respond-
ent's progressive discipline procedure. [Footnote omit-
ted.]Our conclusion is not altered by the fact that 5 or6 years prior to changing its progressive discipline pol-
icy for absenteeism, the Respondent had attempted to
change unilaterally certain other rules but subsequently
agreed to bargain over the changes as part of a settle-
ment of unfair labor practice charges. Parties can have
many different reasons for agreeing to settle unfair
labor practice charges and many different reasons for
agreeing on some occasions to forego exercising rights
that are clearly theirs under a collective-bargaining
agreement. The single, temporally distant incident on
which our dissenting colleague relies as casting doubt
on the meaning of the management functions clause
with respect to disciplinary rules simply cannot bear the
weight he assigns it.55Unlike the evidence that the court of appeals in Electrical WorkersIBEW Local 1395 v. NLRB, 797 F.2d 1027 (D.C. Cir. 1986), character-ized as possibly indicating an intent inconsistent with the language of
the contractual provision at issue there, the incident on which our col-
league relies lacks any linkage to the parties' negotiations over the
clause. This is not to say that evidence of the way in which a clause
is applied is not relevant to its meaning. One may, however, concede
that such evidence is relevant without accepting the proposition that an
express contractual waiver of a union's negotiating rights over a spe-
cific subject becomes a nullity if the employer fails to exercise its right
to act unilaterally under the clause on every possible occasion.I find the instant case very different from United Tech-nologies, supra. Here, there was a consistent, not isolated ortemporally distant, past history of bargaining over the A and
T policy, a history which was not shown to exist with other
plant rules for discipline and safety. In the negotiations
which led up to the most recent contract, I have found from
the evidence that the parties agreed to bargain separately
over the issue of the A and T policy, and actually engagedin bargaining over that issue. At no time until after the unionbargaining committee agreed to favorably submit the collec-
tive-bargaining agreement for ratification did Respondent as-
sert that the management-rights clause in any way applied to
the A and T policy. Had Respondent intended for the man-agement clause to so apply, it had ample opportunity to
make this position known during negotiations. For example,
when it introduced the management language in bargaining
sessions in October 1988, it did not state that it would en-
compass the A and T policy, though the matter of the nego-
tiations over that policy were also mentioned during these
sessions. At every point in the record where Respondent's
witnesses recalled explaining to the union bargaining com-
mittee the purpose of broadening the management clause,
they stated that it was to facilitate changes in the Company's
plant disciplinary and safety rules. The matter of the A and
T policy, which had historically been treated as a separate
matter, was pointedly not mentioned in this context.Further, because Respondent consistently agreed to nego-tiate the A and T policy separately and apart from the con-
tract, I believe that it is estopped from changing its position
on that subject after the union bargaining committee agreed
to the terms of the collective-bargaining agreement on March
3. As of that date, the Company had made a complete con-
tract proposal, with a side agreement to negotiate the A and
T policy locally, and the union committee had accepted the
offer. All that remained was reducing the agreement to a
final written form and gaining ratification from the union
membership. At this point, I believe the Company was pow-
erless to change the terms of its agreement until the Union
had a reasonable time to achieve ratification.Moreover, if either of the parties relied to its detriment onthe agreement to bargain separately over the A and T policy,
it was the Union. Although the Respondent argues it gave up
valuable consideration for union approval of the manage-
ment-rights clause, the matter of A and T policy negotiations
was never a bargaining chip. The Company made this clear
when it refused to tie a union proposal on vacations during
bargaining on the collective-bargaining agreement to the suc-
cessful negotiation of the A and T policy. It simply stated
that the involved policy was to be negotiated separately. Had
the Union known during negotiations that it was giving up
its right to negotiate the A and T policy when it approved
the management-rights clause, it would have had a valuable
bargaining chip. It did not know this because Respondent, by
continuously agreeing to bargain separately over the policy,
clearly implied that the policy was not intended to be cov-
ered by the management-rights clause.At the point in time when there was a meeting of theminds on the subject of the collective-bargaining agreement,
March 3, based on all the evidence surrounding the negotia-
tions, it can only be found that the parties did not intend for
the A and T policy to be encompassed within the manage-
ment clause. By asserting thereafter that the policy was so
encompassed, Respondent was offering an interpretation of
article 4 with which the Union could honestly disagree. That
it disagreed with this interpretation is evidenced by its con-
tinued request to bargain over the A and T policy, as the par-
ties had agreed. As I have found earlier, the Union was not
aware that management was relying on the management
clause as justification for its refusal to bargain. However,
even if the Union had been made aware of this position, 479SOUTHWESTERN PORTLAND CEMENT CO.3Art. 28ÐScope of Agreement, reads as follows:This Labor Agreement, Group Insurance Plan, Pension Plan, and Supple-
mental Unemployment Benefit Plan together contain all the obligations of
and restrictions imposed upon each of the parties during their respective
terms. It is the intent of the parties to have settled all issues between them
and all collective bargaining obligations for the term of the Labor Agree-
ment, and that no change shall be made in the Agreement prior to the
expiration thereof except by mutual written consent. The Group Insurance
Plan, Pension Plan, and SUB Plan may be changed from time to time
by the Company as required by law.''Art. 29ÐPast Practice, reads as follows:All previous side letters, ad hoc agreements and informal understandings
or past practices are hereby revoked, withdrawn and canceled and none
shall survive the execution of this contract and no provision shall have
any force or effect whatsoever either as past practice, special written
agreement, oral agreement, informal understanding or otherwise unless
expressly contained herein.4If no exceptions are filed as provided in Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.under the circumstances, I believe the Union was justified inratifying the contract and pursuing its interpretation of the
parties' agreement before the Board. I further find that by
pursuing this line of action, the Union did not waive its right
to bargain over the A and T policy.Although it does not so contend on brief, at the hearingRespondent indicated that by agreeing to articles 28 and 29
of the collective-bargaining agreement,3the Union hadwaived its right to bargain over the A and T policy. These
clauses, though broad in nature, do not establish a clear and
unequivocal waiver of the Union's right to engage in bar-
gaining over the A and T policy. See Rockwell InternationalCorp., supra. Where an employer is relying on zipperclauses, such as those herein, to enable it to make unilateral
changes, or to institute new terms and conditions of employ-
ment not contained in the agreement the record must disclose
that the particular matter in issue was fully discussed or con-
sciously explored in negotiations, and that the Union con-
sciously yielded, or clearly and unmistakably waived its in-
terest in the matter. Angelus Block Co., 250 NLRB 868(1980); Rockwell International Corp., supra.In the instant matter, the record is nearly devoid of anyreference to the A and T policy in connection with either of
the two involved clauses during the course of negotiations.
In fact, when Union Vice President Dave Gullett contended,
after Respondent's refusal to negotiate the A and T policy,
the A and T policy no longer existed because of the past
practice clause, Respondent's officials asserted that the past
practice clause does not apply to the A and T policy. In any
event, for all the reasons that I found that by agreeing to arti-
cle 4, the Union did not waive its bargaining rights over the
A and T policy, I find that it did not waive such rights by
agreeing to articles 28 and 29 of the current collective-bar-gaining agreement.For all the reasons set forth above, I find that the Unionhas not waived its right to bargain over the Respondent's A
and T policy, and thus, by failing and refusing to bargain
over the A and T policy and by unilaterally changing its
terms on May 1, 1989, Respondent has engaged in unfair
labor practices in violation of Section 8(a)(1) and (5) of the
Act.CONCLUSIONSOF
LAW1. Respondent, Southwestern Portland Cement Company,is an employer engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act.2. Local Lodge D±357, Cement, Lime, Gypsum and AlliedWorkers, Division of the International Brotherhood of Boiler-
makers, Iron Ship Builders, Blacksmiths, Forgers and Help-
ers, AFL±CIO is a labor organization within the meaning of
Section 2(5) of the Act.3. The following employees of Respondent constitute aunit appropriate for the purposes of collective bargaining
within the meaning of Section 9(b) of the Act:All production and maintenance employees at [Re-spondent's] plant and quarries located at Fairborn,
Ohio, but excluding all office clerical employees,
guards, professional employees and supervisors as de-
fined in the Act.4. At all material times, the above named labor organiza-tion has been and is now the exclusive representative of all
employees in the aforesaid appropriate unit for the purposes
of collective bargaining within the meaning of Section 9(a)
of the Act.5. By unilaterally implementing on May 1, 1989, certainchanges in its absentee and tardiness policy without having
afforded the Union an opportunity to negotiate and bargain
with respect to such changes, the Respondent has engaged in
and is engaging in unfair labor practices within the meaning
of Section 8(a)(5) of the Act.6. By this conduct, Respondent has interfered with, re-strained, and coerced its employees in the exercise of rights
guaranteed them by Section 7 of the Act and thereby has en-
gaged in and is engaging in unfair labor practices within the
meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Sec-
tion 8(a)(5) and (1) of the Act, it is recommended that it be
ordered to cease and desist therefrom and take certain affirm-
ative action which is necessary to effectuate the policies of
the Act.As the Respondent unlawfully implemented unilateralchanges in its absentee and tardiness policy on May 1, 1989,
without having first afforded the Union an opportunity to
bargain over such changes, it is recommended that Respond-
ent be ordered to rescind such unilateral changes, and upon
request of the Union, bargain in good faith over the terms
and conditions of the absentee and tardiness policy. The pol-
icy as it existed prior to May 1, 1989, was lawfully imple-
mented and remains in force.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended4ORDERThe Respondent, Southwestern Portland Cement Company,Fairborn, Ohio, its officers, agents, successors, and assigns,shall1. Cease and desist from 480DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''(a) Unilaterally implementing changes in its absentee andtardiness policy without first affording the Union an oppor-
tunity to bargain in good faith over such proposed changes
as the exclusive bargaining representative of its employees in
the following appropriate unit.All production and maintenance employees at [Re-spondent's] plant and quarries located at Fairborn,
Ohio, but excluding all office clerical employees,
guards, professional employees and supervisors as de-
fined in the Act.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Rescind the unilateral changes made in its absentee andtardiness policy on May 1, 1989, and on request of the
Union, bargain in good faith over the terms and conditions
of the absentee and tardiness policy.(b) Post at its facility in Fairborn, Ohio, copies of the at-tached notice marked ``Appendix.''5Copies of the notice, onforms provided by the Regional Director for Region 9, after
being signed by the Respondent's authorized representative,
shall be posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
unilaterally implement changes in our ab-sentee and tardiness policy without first affording Local
Lodge D-357, Cement, Lime, Gypsum and Allied Workers,
Division of the International Brotherhood of Boilermakers,
Iron Ship Builders, Blacksmiths, Forgers and Helpers, AFL-
CIO, the opportunity to bargain in good faith over such pro-
posed changes as the exclusive bargaining representative of
our employees in the following unit:All production and maintenance employees at our plantand quarries located at Fairborn, Ohio, but excluding all
office clerical employees, guards, professional employ-
ees and supervisors as defined in the Act.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rights
guaranteed them by Section 7 of the Act.WEWILL
rescind the unilateral changes made in our ab-sentee and tardiness policy on May 1, 1989, and on request
of the Union, bargain in good faith over the terms and condi-
tions of the absentee and tardiness policy.SOUTHWESTERNPORTLANDCEMENTCOMPANY